                  Case 18-12808-KG              Doc 206        Filed 04/12/19         Page 1 of 6



                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

                                                                   )
In re:                                                             )   Chapter 11
                                                                   )
WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                          )   Case No. 18-12808 (KG)
                                                                   )   (Jointly Administered)
                                                                   )
                                    Debtors.                       )
                                                                   )

                    NOTICE OF AGENDA OF MATTERS SCHEDULED
              FOR HEARING ON APRIL 16, 2019 AT 10:00 A.M. (EASTERN TIME)

       The hearing will be held at the United States Bankruptcy Court for the District of
    Delaware, 824 Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.

          Any party participating telephonically should make arrangements through
             CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
              no later than 12:00 p.m., one (1) business day before the hearing.

MATTERS FOR WHICH COCS HAVE BEEN FILED

1.       Elucidor Retention Application – Debtors’ Application for Entry of Order Authorizing
         the Employment and Retention of Elucidor, LLC as Expert Valuation Consultant and
         Howard Zail as Expert Witness Nunc Pro Tunc to December 13, 2018 [Filed: 3/26/19]
         (Docket No. 175).

         Response Deadline: April 9, 2019 at 4:00 p.m. Eastern Time. Extended to April 11,
         2019 at 4:00 p.m. Eastern Time for the Office of the United States Trustee (“UST”).

         Responses Received: Informal comments from the UST.

         Related Documents:

         a)       Supplemental Declaration of Howard Zail in Support of Debtors’ Application for
                  Entry of Order Authorizing the Employment and Retention of Elucidor, LLC as
                  Expert Valuation Consultant and Howard Zail as Expert Witness Nunc Pro Tunc
                  to December 13, 2018 [Filed: 4/12/19] (Docket No. 202).


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.



DOCS_DE:223397.1 93856/001
                 Case 18-12808-KG       Doc 206      Filed 04/12/19    Page 2 of 6



        b)       Certification of Counsel Regarding Revised Proposed Order Approving and
                 Authorizing the Employment and Retention of Elucidor, LLC as Expert Valuation
                 Consultant and Howard Zail as Expert Witness Nunc Pro Tunc to December 13,
                 2018 [Filed: 4/12/19] (Docket No. 203).

        Status: A revised proposed order has been filed under certification of counsel. The
        Debtors request entry of the order attached to the certification of counsel. No hearing is
        necessary unless the Court has any questions or concerns.

2.      Grant Thornton Retention Application – Debtors’ Application for Entry of Order: (A)
        Authorizing the Employment and Retention of Grant Thornton LLP as Independent
        Registered Public Accounting Firm to the Debtors Nunc Pro Tunc to the Petition Date;
        (B) Modifying Information Requirements of Local Rule 2016-2(d); and (C) Granting
        Related Relief [Filed: 3/26/19] (Docket No. 176).

        Response Deadline: April 9, 2019 at 4:00 p.m. Eastern Time. Extended to April 11,
        2019 at 4:00 p.m. Eastern Time for the United States Trustee.

        Responses Received: Informal comments from the UST.

        Related Documents:

        a)       Supplemental Declaration of Kelly Phillips in Support of Debtors’ Application for
                 Entry of Order: (A) Authorizing the Employment and Retention of Grant
                 Thornton LLP as Independent Registered Public Accounting Firm to the Debtors
                 Nunc Pro Tunc to the Petition Date; (B) Modifying Information Requirements of
                 Local Rule 2016-2(d); and (C) Granting Related Relief [Filed: 4/12/19] (Docket
                 No. 204).

        b)       Certification of Counsel Regarding Revised Proposed Order: (A) Authorizing the
                 Employment and Retention of Grant Thornton LLP as Independent Registered
                 Public Accounting Firm to the Debtors Nunc Pro Tunc to the Petition Date; (B)
                 Modifying Information Requirements of Local Rule 2016-2(d); and (C) Granting
                 Related Relief [Filed: 4/12/19] (Docket No. 205).

        Status: A revised proposed order has been filed under certification of counsel. The
        Debtors request entry of the order attached to the certification of counsel. No hearing is
        necessary unless the Court has any questions or concerns.

UNCONTESTED MATTERS GOING FORWARD

3.      Lenders Parties’ Under Seal Motion (Objection to Reed Smith Retention
        Application) – Motion to File Under Seal an Unredacted Version of (I) the Objection of
        CLMG Corp. and LNV Corporation to Debtors’ Application Pursuant to Sections 327(e)
        and 328(a) of the Bankruptcy Code for an Order Authorizing the Retention and
        Employment of Reed Smith LLP, as Special Litigation Counsel to the Debtors and (II)
        the Declaration in Support Thereof [Filed: 4/10/19] (Docket No. 188).

                                                 2
DOCS_DE:223397.1 93856/001
                 Case 18-12808-KG       Doc 206     Filed 04/12/19   Page 3 of 6



        Response Deadline:     April 16, 2019 at 10:00 a.m. Eastern Time.

        Responses Received: None as of the date hereof.

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.

4.      Debtors’ Under Seal Motion (Reply in Support of Reed Smith Retention
        Application) – Debtors’ Motion for Entry of an Order Authorizing Debtors to File Under
        Seal Debtors’ Reply in Support of Their Application Pursuant to Sections 327(e) and
        328(a) of the Bankruptcy Code for an Order Authorizing the Retention and Employment
        of Reed Smith LLP, as Special Litigation Counsel to the Debtors [Filed: 4/11/19] (Docket
        No. 199).

        Response Deadline:     April 16, 2019 at 10:00 a.m. Eastern Time.

        Responses Received: None as of the date hereof.

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.

CONTESTED MATTERS GOING FORWARD

5.      A&M Tax Retention Application – Debtors’ Application for Entry of an Order: (A)
        Authorizing the Employment and Retention of Alvarez & Marsal Taxand, LLC as Tax
        Services Provider to the Debtors Nunc Pro Tunc to the Petition Date; (B) Modifying
        Information Requirements of Local Rule 2016-2(d); and (C) Granting Related Relief
        [Filed: 3/5/19] (Docket No. 152).

        Response Deadline:     March 19, 2019 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Objection of CLMG Corp. and LNV Corporation to Debtors’ Application for
                 Entry of an Order: (A) Authorizing the Employment and Retention of Alvarez &
                 Marsal Taxand, LLC as Tax Services Provider to the Debtors Nunc Pro Tunc to
                 the Petition Date; (B) Modifying Information Requirements of Local Rule 2016-
                 2(d); and (C) Granting Related Relief [Filed: 3/19/19] (Docket No. 170).

        b)       Informal comments from the UST.

        Replies Filed:

        a)       Debtors’ Reply in Support of Their Application for Entry of an Order: (A)
                 Authorizing the Employment and Retention of Alvarez & Marsal Taxand, LLC as
                 Tax Services Provider to the Debtors Nunc Pro Tunc to the Petition Date; (B)

                                                3
DOCS_DE:223397.1 93856/001
                 Case 18-12808-KG       Doc 206      Filed 04/12/19    Page 4 of 6



                 Modifying Information Requirements of Local Rule 2016-2(d); and (C) Granting
                 Related Relief [Filed: 4/11/19] (Docket No. 194).

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.

6.      Exclusivity Extension Motion – Motion of the Debtors for Entry of an Order Extending
        the Exclusivity Periods to File a Chapter 11 Plan and Solicit Acceptances Pursuant to
        Section 1121 of the Bankruptcy Code [Filed: 3/13/19] (Docket No. 167).

        Response Deadline:     April 9, 2019 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Objection of CLMG Corp. and LNV Corporation to Motion of the Debtors for
                 Entry of an Order Extending the Exclusivity Periods to File a Chapter 11 Plan and
                 Solicit Acceptances Pursuant to Section 1121 of the Bankruptcy Code [Filed:
                 4/9/19] (Docket No. 186).

        b)       [CORRECTED] Objection of CLMG Corp. and LNV Corporation to Motion of
                 the Debtors for Entry of an Order Extending the Exclusivity Periods to File a
                 Chapter 11 Plan and Solicit Acceptances Pursuant to Section 1121 of the
                 Bankruptcy Code [Filed: 4/10/19] (Docket No. 187).

        Replies Filed:

        a)       Debtors’ Reply in Support of Their Motion for Entry of an Order Extending the
                 Exclusivity Periods to File a Chapter 11 Plan and Solicit Acceptances Pursuant to
                 Section 1121 of the Bankruptcy Code [Filed: 4/11/19] (Docket No. 195).

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.

7.      Reed Smith Retention Application – [SEALED] Debtors’ Application Pursuant to
        Sections 327(e) and 328(a) of the Bankruptcy Code for an Order Authorizing the
        Retention and Employment of Reed Smith LLP, as Special Litigation Counsel to the
        Debtors [Filed: 3/26/19] (Docket No. 177).

        Response Deadline: April 9, 2019 at 4:00 p.m. Eastern Time. Extended to April 10,
        2019 at 4:00 p.m. Eastern Time for the Lenders. Extended to April 11, 2019 at 4:00 p.m.
        Eastern Time for the United States Trustee.

        Responses Received:

        a)       [SEALED] Objection of CLMG Corp. and LNV Corporation to Debtors’
                 Application Pursuant to Sections 327(e) and 328(a) of the Bankruptcy Code for an

                                                 4
DOCS_DE:223397.1 93856/001
                 Case 18-12808-KG       Doc 206      Filed 04/12/19   Page 5 of 6



                 Order Authorizing the Retention and Employment of Reed Smith LLP, as Special
                 Litigation Counsel to the Debtors [Filed: 4/10/19] (Docket No. 189).

        b)       [SEALED] Declaration of Andrew Zatz in Support of Objection of CLMG Corp.
                 and LNV Corporation to Debtors’ Application Pursuant to Sections 327(e) and
                 328(a) of the Bankruptcy Code for an Order Authorizing the Retention and
                 Employment of Reed Smith LLP, as Special Litigation Counsel to the Debtors
                 [Filed: 4/10/19] (Docket No. 190).

        c)       [REDACTED] Objection of CLMG Corp. and LNV Corporation to Debtors’
                 Application Pursuant to Sections 327(e) and 328(a) of the Bankruptcy Code for an
                 Order Authorizing the Retention and Employment of Reed Smith LLP, as Special
                 Litigation Counsel to the Debtors [Filed: 4/10/19] (Docket No. 191).

        d)       [REDACTED] Declaration of Andrew Zatz in Support of Objection of CLMG
                 Corp. and LNV Corporation to Debtors’ Application Pursuant to Sections 327(e)
                 and 328(a) of the Bankruptcy Code for an Order Authorizing the Retention and
                 Employment of Reed Smith LLP, as Special Litigation Counsel to the Debtors
                 [Filed: 4/10/19] (Docket No. 192).

        e)       Informal comments from the UST.

        Replies Filed:

        a)       [SEALED] Debtors’ Reply in Support of Their Application Pursuant to Sections
                 327(e) and 328(a) of the Bankruptcy Code for an Order Authorizing the Retention
                 and Employment of Reed Smith LLP, as Special Litigation Counsel to the
                 Debtors [Filed: 4/11/19] (Docket No. 197).

        b)       [REDACTED] Debtors’ Reply in Support of Their Application Pursuant to
                 Sections 327(e) and 328(a) of the Bankruptcy Code for an Order Authorizing the
                 Retention and Employment of Reed Smith LLP, as Special Litigation Counsel to
                 the Debtors [Filed: 4/11/19] (Docket No. 198).

        Related Documents:

        a)       [REDACTED] Debtors’ Application Pursuant to Sections 327(e) and 328(a) of
                 the Bankruptcy Code for an Order Authorizing the Retention and Employment of
                 Reed Smith LLP, as Special Litigation Counsel to the Debtors [Filed: 3/26/19]
                 (Docket No. 178).

        Status: This matter will go forward.

8.      Debtors’ Under Seal Motion (Reed Smith Retention Application) – Debtors’ Motion
        for Entry of an Order Authorizing Debtors to File Under Seal Debtors’ Application
        Pursuant to Sections 327(e) and 328(a) of the Bankruptcy Code for an Order Authorizing



                                                 5
DOCS_DE:223397.1 93856/001
                 Case 18-12808-KG       Doc 206       Filed 04/12/19    Page 6 of 6



        the Retention and Employment of Reed Smith LLP, as Special Litigation Counsel to the
        Debtors [Filed: 3/26/19] (Docket No. 179).

        Response Deadline: April 9, 2019 at 4:00 p.m. Eastern Time. Extended to April 10,
        2019 at 4:00 p.m. Eastern Time for the Lenders. Extended to April 11, 2019 at 4:00 p.m.
        Eastern Time for the United States Trustee.

        Responses Received:

        a)       Objection of the United States Trustee to Debtors’ Motion for Entry of an Order
                 Authorizing Debtors to File Under Seal Debtors’ Application Pursuant to Sections
                 327(e) and 328(a) of the Bankruptcy Code for an Order Authorizing the Retention
                 and Employment of Reed Smith LLP, as Special Litigation Counsel to the
                 Debtors [Filed: 4/11/19] (Docket No. 196).

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.



Dated: April 12, 2019                                PACHULSKI STANG ZIEHL & JONES LLP

                                                     /s/ Colin R. Robinson
                                                     Richard M. Pachulski (CA Bar No. 62337)
                                                     Ira D. Kharasch (CA Bar No. 109084)
                                                     Maxim B. Litvak (CA Bar No. 215852)
                                                     Colin R. Robinson (DE Bar No. 5524)
                                                     919 North Market Street, 17th Floor
                                                     P.O. Box 8705
                                                     Wilmington, DE 19899-8705 (Courier 19801)
                                                     Telephone: (302) 652-4100
                                                     Facsimile: (302) 652-4400
                                                     E-mail:      rpachulski@pszjlaw.com
                                                                  ikharasch@pszjlaw.com
                                                                  mlitvak@pszjlaw.com
                                                                  crobinson@pszjlaw.com

                                                     Counsel for the Debtors and Debtors-in-
                                                     Possession




                                                 6
DOCS_DE:223397.1 93856/001
